*608Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
El pasado 30 de septiembre de 1994, al disentir de la actuación mayoritaria que determinó que la Ley Habilita-dora del Referéndum de 1994 era parcialmente inconstitu-cional, expresamos, entre otras cosas, que dicha decisión mayoritaria
... conlleva, no hay duda, un mensaje claro y preciso a las res-tantes Ramas del Gobierno de Puerto Rico. La mayoría de los integrantes del Tribunal ha dejado hoy claramente establecido que entiende que tiene el poder último en nuestro País y que está en disposición de enmendar, rehacer y deshacer —a su an-tojo y capricho— el fruto o producto final del trabajo y labor de las Ramas Ejecutiva y Legislativa de nuestro Gobierno. Esto es, en el día de hoy el Tribunal hace alarde del “mollero judicial”, que entiende posee y que obviamente está en disposición de uti-lizar, respecto a las labores y funciones que la Constitución ex-presamente delega en el Poder Ejecutivo y la Rama Legislativa. (Enfasis en el original.) Berríos Martínez v. Gobernador II, 137 D.P.R. 195, 293-294 (1994).
Nuestra “advertencia” —al igual que lo erróneo de la decisión mayoritaria emitida, la cual invalidó, de forma in-necesaria y parcial, la referida legislación— pasó práctica-mente desapercibida. De hecho, la gran mayoría de nuestra ciudadanía, la cual esperaba y temía que el Tribunal inva-lidara todo el referéndum, respiró aliviada; tal y como lo hace el ciudadano que, al ser asaltado a mano armada, suspira con tranquilidad al realizar que los ladrones, pu-diendo haberle quitado la vida, sólo lo despojaron de su cartera.
El Tribunal, sin embargo, no tardó mucho en confirmar plenamente la advertencia, y predicción, que hiciéramos el 30 de septiembre de 1994. Esto es, en el día de hoy este Foro, haciendo uso del “poder último” que entiende tener para hacer y deshacer, y del “mollero judicial” del que ha-*609blamos el pasado 30 de septiembre, erróneamente invalida la Ley Núm. 71 de 3 de septiembre de 1993, conocida la misma como la Ley de Becas Especiales y Libre Selección de Escuelas. Procede señalar, sin embargo, que existe una abismal diferencia entre la decisión mayoritaria que se emite en el presente caso y la que fuera emitida en relación con el asunto del referéndum.
Mediante la equivocada decisión que se emitiera en re-lación con la Ley Habilitadora del Referéndum de 1994, este Foro meramente evitó que el pueblo expresara su pre-ferencia sobre un asunto de interés público. La decisión mayoritaria que hoy se emite, por el contrario, lesiona y lastima a un sector particular de nuestra ciudadanía de manera directa e incalculable. Nos referimos, natural-mente, a la clase más necesitada de nuestro País desde un punto de vista económico. La decisión mayoritaria emitida no sólo troncha las legítimas aspiraciones, y la ilusión, de unos niños y jóvenes humildes de recibir una mejor educa-ción, sino que le niega a éstos un futuro mejor, futuro al que tienen legítimo derecho.
Ello se lleva a cabo, esto es, dicha lamentable conse-cuencia se logra, por el Tribunal a base de la acomodaticia ignorancia de una jurisprudencia, propia y reciente, sobre “legitimación activa”; de la conveniente no aplicación de una legislación netamente nuestra; de la aplicación de una jurisprudencia federal que puede ser distinguida; de la errada “impartición de contenido amplio” a una disposición específica de nuestra Constitución; y de la innecesaria-mente restrictiva interpretación de dicha Constitución.
El papel, naturalmente, aguanta todo lo que sobre el mismo se escribe. Hay que aceptar el hecho de que noso-tros los abogados nos podemos “ganar la vida”, después de todo, precisamente debido a que toda controversia legal, como toda moneda, tiene “dos caras”; razón por la cual la misma se puede argumentar de dos formas distintas de manera igualmente fundamentada. Hoy, de manera som-*610bría y en alegada estricta juridicidad, se anula una ley que este Tribunal debió de sostener, a toda costa, en beneficio de la clase humilde y oprimida de Puerto Rico. El Tribunal le ha hecho un “flaco servicio” a nuestra sociedad. Este Foro se olvida de que no somos autómatas del derecho. Se su-pone que seamos Jueces que hacemos justicia, entre otras formas, protegiendo al desvalido. La decisión mayoritaria hoy emitida, alegadamente en defensa de la Constitución, lo que hace es perjudicar a los ciudadanos a los cuales la misma se supone que proteja y beneficie.
Atrás, y olvidado, ha quedado el reiterado principio a los efectos que, después de todo, “la vitalidad de nuestra Cons-titución depende, en última instancia, de su capacidad para responder con acierto a los distintos problemas socia-les, políticos y económicos que de tiempo en tiempo aquejan al país, y al aplicarla debemos recordar que interpretamos una Constitución, no los Rollos del Mar Muerto’ (Enfasis suplido.) Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181, 189 (1993). Véanse, además: Nogueras v. Hernández Colón, 127 D.P.R. 405 (1990); De Paz Lisk v. Aponte Roque, 124 D.P.R. 472 (1989); P.I.P. v. C.E.E., 120 D.P.R. 580 (1988).
Tal parece ser que dicho reiterado principio, la aplica-ción del cual en el caso de autos tendría la consecuencia inexorable de sostener la validez de la legislación en contro-versia, únicamente se expone y selectivamente se aplica por la Mayoría cuando el hacerlo adorna la ponencia que en determinado momento se suscribe, y publica, por uno de los integrantes de esa Mayoría.
I
De entrada, nos vemos obligados a examinar, y resolver, el planteamiento del Procurador General sobre si la de-mandante, Asociación de Maestros de Puerto Rico (en ade-lante Asociación), efectivamente posee “legitimación acti-*611va”; elemento indispensable para la correcta adjudicación de una controversia en particular. El principio de justicia-bilidad así nos lo requiere. Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992).(1) Como es sabido, nuestra fa-cultad de evaluar la validez de una ley, a la luz de las disposiciones pertinentes de nuestra Constitución, única-mente puede ser ejercitada dentro de los parámetros de una controversia real y verdadera entre partes adversas que pretenden que se le conceda un remedio judicial. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958).
Esto es, a pesar de que bajo nuestro sistema de gobierno cualquier ley está sujeta a ser declarada inconstitucional, no basta la mera alegación, o el hecho, de que la ley es, o sea, inconstitucional. Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992). Ello así, debido a que las puertas de los tribunales no están abiertas, de par en par, "para la consideración de cualquier caso que desee incoar cualquier ciudadano en alegada protección de una política pública”. (Enfasis suplido.) Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716, 723-724 (1974).
Al amparo de la antes mencionada normativa, hemos requerido que la “persona que pretende ser parte [demandante en un pleito] ha de tener una capacidad in-dividualizada y concreta ‘en la reclamación’ procesal” que inste. (Énfasis suplido.) Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559, 563 (1989). Es por ello que, en au-sencia de un estatuto que expresamente le confiera “legiti-mación activa” a una persona, reiteradamente hemos re-suelto que la parte que solicita un remedio judicial ante los tribunales viene obligada a demostrar. (1) que ha sufrido un daño claro y palpable; (2) que el referido daño es uno *612real, inmediato y preciso, y no uno abstracto o hipotético; (3) que existe conexión entre el daño sufrido y la causa de acción ejercitada; y (4) que la causa de acción surge bajo el palio de la Constitución o de una ley. Hernández Torres v. Gobernador, ante; Noriega v. Hernández Colón, 135 D.P.R. 406 (1994).
Respecto a la obligación que tiene la parte actora o de-mandante, de probar los antes mencionados cuatro requi-sitos sobre “legitimación activa” (standing), resulta verda-deramente significativo e importante lo resuelto por el Tribunal Supremo de los Estados Unidos en Lujan v. Defenders of Wildlife, 504 U.S. 555, 60 U.S.L.W. 4495 (1992), decisión que este Foro citó con aprobación e incorporó a nuestro acervo jurisprudencial en el segundo de los casos de Hernández Torres v. Hernández Colón et al., ante. En Lujan v. Defenders of Wildlife, ante, pág. 4497, el Supremo Nacional expresó, respecto a los requisitos sobre standing con los cuales todo demandante viene en la obligación de cumplir, que:
Debido al hecho de que no se trata de meros requisitos en la etapa de las alegaciones, sino que éstos constituyen una parte indispensable del caso de la parte demandante, cada elemento o requisito exigido [respecto a “standing”] debe ser sostenido por la parte demandante de la misma manera en que ésta viene obligada a probar cualquier otro asunto en relación con el cual recae sobre dicha parte la obligación del peso de la prueba, es decir, de la misma manera y el grado de prueba requeridos en las etapas subsiguientes del litigio.
En la etapa de las alegaciones, pueden ser suficientes alegacio-nes generales de hecho sobre el daño [sufrido por el demandante] resultante de la acción del demandado ya que presumimos que, en relación con una moción de desestimación, las alegaciones generales cubren los hechos específicos requeri-dos para sostener la reclamación.
En respuesta a una moción de sentencia sumaria, sin embargo, la parte demandante no puede descansar en esas alegaciones generales y viene obligado a exponer hechos específicos me-diante declaración jurada u otra evidencia ... que para efectos *613de una solicitud de sentencia sumaria serán tomados como ciertos. En la etapa final, esos hechos deben ser demostrados adecuadamente por evidencia, presentada a esos efectos, du-rante el juicio. (Traducción y énfasis nuestros.)
Igualmente pertinente y significativo, al caso hoy ante nuestra consideración, resulta ser el hecho de que consti-tuye norma trillada de que estos
... criterios son especialmente más rigurosos si se pretende reclamar los derechos de terceros al revisar la constitucionali-dad de leyes. Esto corresponde a “la regla general de que un litigante no puede impugnar la constitucionalidad de una ley aduciendo que la misma infringe los derechos constitucionales de terceras personas que no son parte en la acción”. Zachry International v. Tribunal Superior, 104 D.P.R. 267, 271 (1975). Como corolario de esta norma, en el caso particular de las agru-paciones o colectividades, cuando demandan a nombre de sus miembros requerimos (1) que sus miembros tengan legitimación activa para demandar a nombre propio; (2) que los intereses que se pretenden proteger estén relacionados con los objetivos de la organización, y (3) que la reclamación y el remedio solici-tado no requieran la participación individual de los socios en el pleito. (Énfasis suplido.) Hernández Torres v. Gobernador, ante, pág. 836. Véase Lujan v. Defenders of Wildlife, ante.
¿Qué consecuencia, o significado, tiene lo anteriormente expresado respecto a los hechos específicos de los recursos hoy ante nuestra consideración? La contestación resulta ser, sorprendentemente, sencilla', la demandante Asociación tenía, y tiene, la obligación de alegar y probar que ha cum-plido, y cumple, con los requisitos de legitimación activa a través de todas las etapas procesales del pleito', esto es, que sus miembros han sufrido —y, por ende, ella— un daño claro, real y preciso, no abstracto e hipotético, como conse-cuencia de la acción de los demandados; que existe co-nexión entre el daño sufrido y la causa de acción ejercitada; y que ésta surge bajo el palio de la Constitución o una ley. Igualmente significativo resulta ser que la demandante viene en la obligación de probar lo anteriormente señalado en relación a cada una de sus alegaciones o señalamientos de inconstitucionalidad respecto a la Ley de Becas Especia-*614les y Libre Selección de Escuelas. Véase Chicago Board of Trade v. Olsen, 262 U.S. 1 (1922).
h — i
¿iCumple la demandante recurrida Asociación con el re-quisito de “legitimación activa” (standing) en el presente caso? La contestación en la negativa “salta a la vista y hiere la retina”. In re Roldán González, 113 D.P.R. 238, 242 (1982).
La demandante Asociación, como su propio nombre lo indica, es una agrupación o asociación. Siendo ello así, y conforme la jurisprudencia vigente, ésta viene en la obliga-ción de cumplir, en relación con el asunto de standing, con los tres requisitos exigidos por dicha jurisprudencia en ca-sos de agrupaciones, a saber: que sus miembros indivi-dualmente tienen standing en el presente caso, que los in-tereses que se pretenden proteger tengan relación con los objetivos de la organización, y que la reclamación y el re-medio solicitado no requieran la participación individual de dichos miembros en el pleito.
Procede, en consecuencia, que nos cuestionemos de en-trada si los miembros de la Asociación tienen standing; en otras palabras, si esos miembros han sufrido un daño claro, palpable, y real, esto es, uno no abstracto e hipotético. Es materia de récord que en la vista oral que este Tribunal celebrara, en relación con el recurso de apelación hoy ante nuestra consideración, tres diferentes Jueces de este Tribunal, en tres ocasiones distintas, específicamente requirieron del representante legal de la Asociación durante dicha vista que les indicara en qué consistía el “daño”, si alguno, que habían sufrido los miembros de la Asociación como consecuencia de la aprobación, e implementación, de la Ley Núm. 71 de 3 de septiembre de 1993.
En esas tres ocasiones, la contestación de dicho abogado siempre fue la misma, a saber, que el “daño” sufrido por los *615miembros de la Asociación lo era “la pérdida de sus estu-diantes talentosos”, los cuales se habían trasladado a las escuelas privadas y de la comunidad. ¿Constituye ese “daño” alegadamente sufrido por los miembros de la Aso-ciación el daño real, claro y palpable que requiere la juris-prudenciaLa contestación en la negativa se “cae de la mata”, no requiriendo el asunto ulterior elaboración.
Consciente de ese hecho, la Mayoría acude, motu pro-prio, al “pleito del contribuyente”. Claro está, igualmente consciente de la existencia en nuestro ordenamiento de la Ley Núm. 2 de 25 de febrero de 1946, la cual expresamente le niega standing a un ciudadano para radicar un pleito contra el Estado que “no alegue otro interés en la acción ... ni otra capacidad para demandar” que no sea la de ser un contribuyente que objeta el uso de fondos públicos, la Ma-yoría expone que está “obligada” a concederle standing a la Asociación debido a la decisión que emitiera el Tribunal Supremo federal de los Estados Unidos en Flast v. Cohen, 392 U.S. 83 (1968); decisión mediante la cual dicho alto Foro federal resolvió, en síntesis y en lo pertinente, que procedía establecer una excepción a la norma general de negarle standing a un ciudadano, que solamente tiene in-terés en el pleito por su condición de “contribuyente”, cuando se trata de un pleito radicado bajo la “cláusula de establecimiento” de la Constitución federal', esto es, la base constitucional de la doctrina de “separación de iglesia y estado” en la jurisdicción federal.
Ahora bien, no podemos perder de vista el hecho de que la Asociación propiamente está impedida de reclamar “standing” bajo la decisión emitida en Flast v. Cohen, ante. Ello así ya que la Asociación, conforme surge de la propia demanda que radicara, es una asociación con fines no pecuniarios. En consecuencia, la misma no puede ser con-siderada como un “contribuyente” con el propósito de con-cederle standing bajo la Primera Enmienda de la Consti-tución federal y al amparo de la decisión emitida en Flast *616v. Cohen, ante. Alega la Mayoría, sin embargo, que los que sufren el “daño” en el presente caso —exigido como requi-sito, por la jurisprudencia, a los fines de standing— lo son precisamente los miembros de la Asociación, los derechos de los cuales ésta reclama.
El obstáculo insalvable al que se enfrenta el razona-miento de la Mayoría lo es que la demandante Asociación nunca alegó, ni reclamó, ni probó que su acción estaba fun-dada en la “condición de contribuyente” de sus miembros ni, mucho menos, que el pleito estaba predicado en la ex-cepción establecida en la “cláusula de establecimiento” de la Constitución federal y/o en las disposiciones de la See. 5 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1; ale-gación, y demostración, que conforme la jurisprudencia so-bre la materia resulta indispensable que se exponga y se haga. Véanse: Flast v. Cohen, ante; Valley Forge College v. Americans United, 454 U.S. 464 (1982); Hernández Torres v. Hernández Colón et al., ante; Lujan v. Defenders of Wildlife, ante.
No habiendo la demandante Asociación de Maestros cumplido con el requisito indispensable de alegar, y demos-trar, que sus miembros efectivamente sufrieron un daño real, palpable y concreto, resulta inescapable la conclusión de que la Asociación no tiene standing en el presente pleito; razón por la cual lo procedente en derecho es decre-tar la desestimación de la acción radicada por la referida Asociación. Véanse: Zachry International v. Tribunal Superior, ante; Hernández Torres v. Hernández Colón et al., ante; Lujan v. Defenders of Wildlife, ante.
Estamos conscientes de que se nos puede imputar que estamos siendo demasiado técnicos al insistir en la aplica-ción de la norma vigente en esta jurisdicción a los efectos de que, independientemente del hecho de que una ley pueda o no ser constitucional, el foro judicial no puede en-trar a resolver los méritos de la impugnación que a esos efectos se haga a menos que exista una “controversia real y *617verdadera” entre las partes; esto es, y entre otras cosas, que dichas partes tengan standing para litigar la cuestión planteada ante el foro judicial y que así éstas lo hayan alegado y demostrado. E.L.A. v. Aguayo, ante.
En relación con dicho posible señalamiento, procede que se enfatice el hecho, en primer lugar, de que el requisito de standing, al igual que otras “limitaciones” similares que nuestro ordenamiento reconoce respecto al foro judicial, tie-nen una extraordinaria importancia que nunca debe ser subestimada. Dichas “limitaciones” son las que fomentan, y permiten, que funcione el sistema de “pesos y contrapesos” en nuestro sistema republicano de gobierno. En otras pala-bras, estas “limitaciones”, o autorestricciones, al inmenso poder que tienen los tribunales son los que se supone que impidan que la Rama Judicial se convierta en una rama de gobierno autoritaria y déspota.
A esos efectos, conviene recordar —una vez más— las ilustrativas expresiones que hiciera el Tribunal en E.L.A. v. Aguayo, ante, pág. 597, donde, en lo pertinente, expresa-mos:
¿Qué fundamento tienen esas limitaciones? ¿Han sido creadas para satisfacer las exigencias de un preciosismo técnico, o están por el contrario sustentadas por una convicción, a la cual abo-nan la razón y la experiencia, de cómo debe ejercitarse la gra-vísima responsabilidad judicial de juzgar la constitucionalidad de las actuaciones legislativas? Es indudable que constituyen un mínimo de condiciones para el ejercicio discreto y tolerable de un poder que de otro modo constituiría una clara amenaza para la calidad democrática del sistema y convertiría a los jue-ces en guardianes de la comunidad. Factores determinantes de estas normas son las falibilidad del juicio humano, la condición negativa del poder judicial que no posee la autoridad directa que adviene a las otras dos ramas por ser electas por el pueblo, y la convicción de que la Corte perdería su influencia y prestigio y finalmente su autoridad, si, a diario, y fuera de los estrictos límites de un genuino procedimiento judicial, estuviese pasando juicio sobre la validez constitucional de' las actuaciones legisla-tivas y ejecutivas. (Enfasis suplido y escolio omitido.)
Esto es, no tenemos la “culpa” de que la norma sobre *618standing rija en Puerto Rico, al igual que en todo ordena-miento donde impera el principio de justiciabilidad. No debe olvidarse, repetimos, que la misma constituye uno de los pilares fundamentales sobre la cual se levanta y sostiene nuestro sistema judicial. Dicha norma fue aplicada, sin contemplación de clase alguna, por la mayoría de los inte-grantes de este Tribunal en el año de 1992 en el segundo de los casos de Hernández Torres v. Hernández Colón et al., ante, con el propósito y fin de resolver que la hoy Presidenta de la Cámara de Representantes, Hon. Zaida Hernández Torres, no tenía standing en dicho caso para im-pugnar la creación, por la Administración del Ledo. Rafael Hernández Colón, del Departamento de Asuntos de la Co-munidad Puertorriqueña en la Ciudad de Nueva York.(2)
Tampoco tenemos la “culpa” del hecho de que la deman-dante Asociación, y sus abogados, no cumplieran con dicha norma jurisprudencial a nivel de instancia ni a nivel apelativo. Debe recordarse que el derecho en Puerto Rico es “rogado y de carácter adversativo”. Véase Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990). La función del juez no es “salvarle” el caso a un litigante que no cumple con lo preceptuado en nuestro ordenamiento. Por otro lado, la ciudadanía tiene derecho a que este Tribunal sea consis-tente en la aplicación de las normas de derecho que existen en nuestra jurisdicción. En otras palabras, este Tribunal no puede caprichosamente aplicar “dos varas” distintas a si-tuaciones similares, dependiendo de quienes son las partes en los casos que resuelve.
La actuación de la Mayoría en el presente caso, respecto al planteamiento de ausencia de “legitimación activa” de parte de la Asociación, resulta ser caprichosa, inaudita y *619altamente cuestionable. De la misma manera en que cual-quier persona razonable tiene derecho a preguntarse cómo es que hoy en día el Tribunal sostiene, a toda costa, el standing de una parte demandante cuando tan sólo hace dos años se le denegó a otros bajo criterios que ahora se echan a un lado, cabe que esa persona razonable se cues-tione si el resultado al que hoy se llega en el presente caso hubiera sido el mismo si el caso hubiera sido resuelto hace algunos años atrás y las partes en el mismo se hubieran llamado de distinta manera.
La Mayoría se olvida de que esta actuación, caprichosa y selectiva, de concederle standing a la Asociación en el presente pleito a quienes, verdadera y realmente, lastima y perjudica es a una niñez y juventud de escasos recursos, la cual está deseosa de recibir una educación que el Estado no le puede proveer en el sistema de educación pública. Esto es, la “parte perdidosa” en el presente pleito no lo es el demandado Estado Libre Asociado de Puerto Rico; la misma lo es la juventud puertorriqueña y, por ende, el fu-turo mismo de este País.
Después de todo, ¿no se supone que interpretemos nues-tra Constitución teniendo siempre presente que la misma es una de gran vitalidad con “capacidad para responder con acierto a los distintos problemas sociales, políticos y económicos que de tiempo en tiempo aquejan al país” y, sobre todo, que “al aplicarla debemos recordar que [i]nterpretamos una Constitución, no los Rollos del Mar Muerto’ ”? Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181, 189 (1993).
De la misma manera que estamos conscientes del hecho que la criminalidad que hoy azota a este noble pueblo no es la misma a la cual nos enfrentamos en el 1952, razón por la cual recientemente sostuvimos la constitucionalidad de la legislación que permite el cierre de urbanizaciones a pe-sar de los derechos constitucionales de los ciudadanos de este País que dichos cierres afectan —tales como el derecho *620a la libre asociación, uso y disfrute de la propiedad pública, etc.— tenemos que tener presente que la educación que hoy se le brinda a nuestra niñez y juventud en el sistema de educación pública no es de la misma calidad que la que se brindaba en la década de los cincuenta; situación que ame-rita que este Tribunal haga lo indecible por sostener la va-lidez de programas educativos, como los aquí en controver-sia, que tienen el deseable resultado de mejorar la educación de esa juventud.
La Constitución, repetimos, debe ser interpretada a la luz de los cambios, y problemas, sociales, políticos y econó-micos que de tiempo en tiempo aquejan al País. Estas no son meras expresiones bonitas para ser aplicadas en forma selectiva. Las mismas representan una visión, un patrón de conducta, un curso de acción que viene obligado a seguir este Tribunal en todos los casos en que este Foro interpreta la Constitución de Puerto Rico.
En resumen, no teniendo standing la Asociación para radicar la acción que originó el recurso hoy ante nuestra consideración, resulta mandatoria que la misma sea deses-timada si es que el Tribunal interesa cumplir con la obli-gación que le impone nuestro ordenamiento jurídico. Véase Hernández Torres v. Hernández Colón et al., ante.
Ahora bien, asumiendo a los fines de la argumentación que la Asociación efectivamente tiene standing en el pre-sente caso, ¿es correcto el resultado al que, en los méritos, llega la mayoría de los integrantes del Tribunal en el mismo? Somos del criterio que dicho resultado es uno erró-neo; veamos por qué.
HH HH
¿Viola la citada Ley Núm. 71 de 3 de septiembre de 1993 la See. 3 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, ante? Contestamos dicha interro-gante en la negativa.
*621La referida Sec. 3 establece:
No se aprobará ley alguna relativa al establecimiento de cualquier religión ni se prohibirá el libre ejercicio del culto religioso. Habrá completa separación de la iglesia y el estado. Const. E.L.A., ante, pág. 262.
¿Qué tuvieron en mente los integrantes de la Asamblea Constituyente al incorporar a nuestro ordenamiento la antes transcrita disposición constitucional? El historial al res-pecto de la Constituyente, aun cuando algo parco, es suma-mente revelador: llana y sencillamente incorporaron en su totalidad la teoría constitucional norteamericana referente a la Primera Enmienda de la Constitución federal según ésta ha sido interpretada por el Tribunal Supremo de los Estados Unidos. Ello así diáfanamente surge de un exa-men del Diario de Sesiones de la Convención Constitu-yente de Puerto Rico. En palabras del delegado Ledo. José Trías Monge:
O sea, aquí hay dos principios básicos que se instituyen en esta sección. Uno es el principio de separación del Estado e Iglesia, tal como ha sido consignado en la Constitución federal y el cual seguirá su desarrollo normal vía las interpretaciones del Tribunal Supremo de los Estados Unidos.
Naturalmente que [era] distintas situaciones que pudiésemos imaginar en estos momentos, pues sería difícil una contestación precisa [era] muchos [casos] a estas situaciones, porque estamos enchufados ante el sistema constitucional norteamericano en esta fase específica. O sea, son nuestras las garantías en cuanto a libertad de religión que se han instituido en la Constitución de los Estados Unidos. Estamos idénticamente, formando parte de ese sistema constitucional. (Enfasis suplido.) 2 Diario de Sesio-nes de la Convención Constituyente 1483 (1952).
A esos mismos efectos, en Agostini Pascual v. Iglesia Católica, 109 D.P.R. 172, 175 (1979), este Tribunal expresó que:
La primera oración [de la transcrita Sección 3] incluye dos cláusulas familiares de la primera enmienda de la Constitución de Estados Unidos: la referente a la libertad de culto y la que *622prohíbe el establecimiento de una religión oficial. La tercera disposición guarda estrechos vínculos con las otras dos y, aun-que es nueva en su forma, tiene una larga historia. Esta tercera cláusula refleja fundamentalmente la teoría de Madison de que la relación ideal entre el Estado y la Iglesia_ exige el reconoci-miento de dos esferas de acción separadas. (Enfasis suplido.)
Conforme surge del excelente análisis histórico que rea-lizara el hoy Juez Presidente del Tribunal Supremo de los Estados Unidos, Hon. William Rehnquist, en la opinión disidente que emitiera en Wallace v. Jaffree, 472 U.S. 38, 91 (1985), James Madison y Thomas Jefferson nunca tuvieron en mente que entre el Estado y la Iglesia debería de existir una “pared de separación” (“the Wall”)-, por el contrario, y conforme demuestra el Juez Presidente Rehnquist en su ponencia, el pensamiento de éstos fue a los efectos de que la prohibición contenida en la Primera Enmienda de la Cons-titución federal únicamente iba dirigida a impedir el esta-blecimiento de una religión oficial nacional y prohibir que el Estado discriminara entre sectas religiosas.
La Opinión del Tribunal en el presente caso errónea-mente revive, de manera indirecta pero con toda su fuerza, la hoy obsoleta, maltrecha, y desacreditada teoría de la “pared de separación” (the Wall) entre Iglesia y Estado que hace muchos años elaboró el Tribunal Supremo Federal en Everson v. Board of Education, 330 U.S. 1, 16 (1947). Dicha Opinión mayoritaria pasa por alto, e ignora, el hecho de que inclusive el propio Tribunal Supremo de los Estados Unidos, en posteriores decisiones, ha reconocido que la re-ferida teoría de la “pared de separación” meramente cons-tituye una “borrosa, indistinta y variable barrera” que “no es enteramente precisa” y que “apenas puede ser percibida” (Lemon v. Kurtzman, 403 U.S. 602, 614 (1971); Tilton v. Richardson, 403 U.S. 672, 677-678 (1971); Wolman v. Walter, 433 U.S. 229, 236 (1977); Lynch v. Donnelly, 465 U.S. 668, 673 (1984)); y pierde de perspectiva que la teoría de la “separación absoluta” entre Iglesia y Estado ha sido prác-ticamente abandonada por el Tribunal Supremo federal, *623acercándose cada día más dicho Foro judicial a la teoría de neutralidad de parte del Estado. Cf. Roemer v. Maryland Public Works Bd., 426 U.S. 736, 747 (1976); L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, págs. 1166-1167.
Dicha tendencia ha cobrado fuerza en los últimos años. Tan reciente como en el año de 1993, el Tribunal Supremo federal, en Zobrest v. Catalina Foothills School Dist., 509 U.S. 1 (1993), ha hecho expresiones que así lo demuestran. A esos efectos, el Juez Presidente de ese Tribunal, Hon. William Rehnquist, hablando esta vez por la mayoría de dicho alto Foro judicial, expresó en dicho caso que
... consistentemente hemos resuelto que programas de go-bierno que neutralmente proveen beneficios a una clase amplia de ciudadanos definidos, sin hacerse referencia alguna a la re-ligión, no están sujetos a impugnación bajo la cláusula de esta-blecimiento meramente debido a que instituciones sectarias también reciben [bajo dichos programas] beneficios financieros atenuados.
... Cuando el gobierno ofrece un servicio neutral en las facili-dades de una escuela sectaria como parte de un programa general “que de ninguna forma está dirigido hacia la religión”, Witters, ante, a la página 448, el proveer ese servicio, bajo nues-tras decisiones anteriores, no ofende la cláusula de establecimiento. (Enfasis y traducción nuestros.) Zobrest v. Catalina Foothills School Dist., ante, págs. 8-10.
¿Qué importancia tiene lo antes expuesto en relación con el recurso hoy ante nuestra consideración? Debe mante-nerse presente que la legislación aquí en controversia no favorece a una escuela privada perteneciente a una deno-minación religiosa en particular sobre otras escuelas priva-das pertenecientes a otras denominaciones religiosas. To-das las escuelas religiosas —bautistas, protestantes, católicas, etc.— son tratadas en forma igual por la legisla-ción en controversia.
De hecho, la citada Ley Núm. 71 trata, de forma igual, tanto a las escuelas privadas religiosas como a las escuelas *624privadas laicas como a las escuelas pertenecientes al sis-tema de educación pública. Dicho de la manera más senci-lla posible, la Ley de Becas Especiales y de Libre Selección de Escuelas es una ley total y completamente neutral; esto es, no favorece a una “iglesia” sobre la otra, ni a la escuela privada sobre la pública, ni viceversa.
Por otro lado, la citada Ley no sólo ofrece esos benefi-cios, de manera neutral y como parte de un programa general, a un amplio sector de nuestra ciudadanía sino que la misma no está dirigida, de ninguna forma, a ayudar la religión; razón por la cual este Tribunal, al amparo de lo resuelto en Zobrest v. Catalina Foothills School Dist., ante, podría sostener la validez de dicha legislación.
Estamos conscientes, naturalmente, del test, consistente el mismo de tres requisitos, establecido por el Tribunal Supremo federal en Lemon v. Kurtzman, ante; el cual establece que, para satisfacer la Cláusula de Establecimiento, la ley o práctica gubernamental tiene que: (1) tener un propósito legislativo secular, (2) su efecto principal o pri-mario debe ser uno que no adelante ni inhiba la religión, y (3) el estatuto no debe crear un envolvimiento excesivo del Estado y la religión. Lo que sostenemos es que la citada Ley Núm. 71 de 1993 plenamente satisface los mencionados tres requisitos; esto es, la Ley Núm. 71 tiene un claro propósito legislativo secular, cual es el mejoramiento de la educación en general en Puerto Rico; su efecto principal o primario es, precisamente, el adelantar y mejorar dicha educación y no el de adelantar o inhibir la religión en Puerto Rico; y la misma definitivamente no crea un envolvimiento excesivo del Estado con la religión.
En adición, cabe preguntarse: ¿qué daños sufriría la ciu-dadanía con dicha actuación judicial? Esto es, ¿qué dere-chos constitucionales de los ciudadanos de este País se afectarían por esta interpretación? Acaso debemos ser tan y tan puristas como para perjudicar a unos niños y a una juventud, sedienta de poder recibir una mejor educación, *625por “salvar” la pureza etérea, utópica y abstracta de una disposición constitucional?
Está al alcance del Tribunal, en consecuencia, sostener la constitucionalidad de los tan necesitados vales educati-vos, y becas, a estudiantes de escasos recursos económicos en relación con las escuelas privadas religiosas. Todo lo que se necesita es interpretar nuestra Constitución en forma imaginativa y vibrante y con la buena intención de resolver los “distintos problemas sociales, políticos y econó-micos que, de tiempo en tiempo aquejen al País Ca-quías v. Asoc. Res. Mansiones Río Piedras, ante, pág. 189. La mayoría del Tribunal obviamente se ha olvidado del hecho de que la Constitución es para servir al pueblo, no para perjudicarlo.
IV
Pero, aún hay más. En adición a asumir, a los fines de la argumentación, que los miembros de la Asociación, al am-paro de lo resuelto por el Tribunal Supremo de los Estados Unidos en Flast v. Cohen, ante, efectivamente poseen standing para impugnar la constitucionalidad de la citada Ley de Becas Especiales y Libre Selección de Escuelas, e igual-mente asumiendo que en vista de la doctrina “vigente” en Puerto Rico sobre “separación de iglesia y estado” real-mente resultaba insalvable la validez de la citada Ley Núm. 71 respecto a las escuelas privadas religiosas, re-sulta ser un hecho incuestionable que está enteramente en manos del Tribunal anular dicha Ley, única y exclusiva-mente, en relación con las referidas escuelas religiosas y no, como adicionalmente lo hace la Mayoría, en lo referente a escuelas privadas laicas. Nos explicamos.
La Mayoría sostiene que la See. 5 del Art. II de la Cons-titución de Puerto Rico, ante, en específico la “cláusula de sostenimiento” contenida en la misma, tiene “contenido in-dependiente y adicional al de la cláusula de estableci-*626miento de la Primera Enmienda de la Constitución federal”; afirmación que constituye el fundamento principal del Tribunal para, a su vez, sostener que la referida “cláusula de sostenimiento impide que el Estado provea beneficios, ayudas o apoyo a una escuela privada”. Opinión del Tribunal, pág. 547. Dicha asombrosa, y errónea, conclusión está basada, de manera exclusiva, en unas raquíticas e infun-dadas expresiones tomadas de una obra literaria del Ledo. José Trías Monge, quien fue uno de los miembros de la Asamblea Constituyente, titulada Historia Constitucional de Puerto Rico.
Al así resolver, el Tribunal convenientemente ignora el sustrato o esencia del debate que se llevó a cabo en la men-cionada Asamblea Constituyente al momento en que preci-samente se discutió la citada See. 5 del Art. II, en especí-fico, al discutirse en dicha Asamblea el significado, y consecuencias jurídicas, del término “sostenimiento” conte-nido en la referida See. 5. En dicho debate, se aceptó por los delegados que la referida cláusula constitucional no cons-tituía impedimento de clase alguna para que el Gobierno de Puerto Rico le concediera becas a estudiantes para que cursaran estudios en universidades privadas —religiosas o laicas— de los Estados Unidos. El debate entre, o “confu-sión” de, los delegados realmente fue respecto a si el Go-bierno podría hacer lo mismo, esto es, darle becas a estu-diantes, en relación con escuelas y universidades —religiosas o laicas— situadas en Puerto Rico.
En relación con esa interrogante en particular, uno de los delegados, el Sr. Ramiro Colón, específicamente planteó, o preguntó, si bajo la terminología propuesta de la referida See. 5 podría el Gobierno “resolver pagarle la matrícula a niños puertorriqueños para escuelas privadas en Puerto Rico sin violar el texto de la constitución”? Diario de Sesio-nes, ante, pág. 1482.
No habiéndole resultado satisfactoria, de momento, la contestación que le brindara a su pregunta el delegado *627Jaime Benitez, figura cimera y principalísima del sistema de educación pública del País, el delegado Ramiro Colón volvió a insistir en su planteamiento. A esos efectos, pre-guntó:
Sr. RAMIRO COLON: Permítame el compañero decirle en qué consiste mi confusión, ahora, y lo que trato yo es de hacer, meramente, [claridad] en este asunto, para votar con conciencia.
Se ha dicho aquí, que, al darse una beca a un estudiante, lo que equivale a pagarle una matrícula, no se beneficia el colegio donde va a estudiar, sino al estudiante, y me parece a mí que si ese es el sentido, nada de esta constitución ha de prohibir que el gobierno de Puerto Rico le pague matrícula en Puerto Rico a los niños cuando vayan a las escuelas privadas. Y yo quiero que me digan si eso puede ser así, para entonces saber cómo debo votar. (Énfasis suplido.) Diario de Sesiones, ante, pág. 1483.
La contestación del Delegado Jaime Benitez, la cual re-sulta extremadamente ilustradora a la controversia hoy ante nuestra consideración, no se hizo esperar:
Sr. BENITEZ: Mi criterio es ... ya lo expresé anteriormente. El gobierno de Puerto Rico no puede establecer un sistema be-cario que sustituya el sistema de instrucción pública que tiene la obligación el Estado de establecer, y que tiene la obligación de ser completamente no sectario. (Énfasis suplido.) Diario de Se-siones, ante, pág. 1483.
Como dice el refrán popular, “al buen entendedor, con pocas palabras basta”. Resulta meridianamente claro que el término “sostenimiento”, contenido en la mencionada See. 5 del Art. II de la Constitución, ante, no prohíbe ni impide —por lo menos, conforme al historial de la Asam-blea Constituyente y la informada opinión de sus miem-bros— que el Gobierno de Puerto Rico le provea becas, o vales educativos, a la niñez y juventud puertorriqueña con el propósito de que éstos cursen estudios en escuelas pri-vadas; es más, conforme a ese historial, no está prohibida la concesión de dichas becas ni aún en relación con escue-las privadas religiosas. Lo que sí está prohibido por la ci-*628tada Sec. 5 —y esa fue la clara intención de los Constitu-yentes— es que el Gobierno sustituya el sistema de educación pública del País por uno de índole privado. En otras palabras, lo que el Gobierno no puede hacer es “pri-vatizar” totalmente el sistema de educación pública del País, el cual siempre deberá ser no sectario.
¿Por qué esa “preocupación” de los Constituyentes? Ob-viamente ellos quisieron evitar, a toda costa, la posibilidad de que el Gobierno le entregara el sistema público de ense-ñanza, digamos, a una secta religiosa en particular para que ésta se hiciera cargo de dicho sistema; secta religiosa que obviamente estaría receptiva a dicha oferta por el be-neficio que dicha situación le representaría: la posibilidad de ganar más adeptos en una “audiencia cautiva”. Esto es, el obvio y principal propósito de los Constituyentes al apro-bar la See. 5 del Art. II de la Constitución, ante, fue el de complementar el principio de “separación de iglesia y esta-do” contenido en la citada See. 3 del referido Art. II de la Constitución. Ahí, precisamente, la razón para las expre-siones, claras y reveladoras, del Delegado Jaime Benitez a los efectos de que el Estado tiene la obligación de establecer y mantener un sistema de instrucción pública que siempre deberá ser no sectario. Ese, repetimos, es el verdadero pro-pósito y objetivo de la “cláusula de sostenimiento” de nues-tra Constitución; no el que alega y sostiene la Opinión mayoritaria.
Dados los hechos específicos del asunto ante nuestra con-sideración, la acción de la Mayoría —so color, y bajo el pretexto, de que se le debe brindar un significado amplio al término “sostenimiento” contenido en la See. 5 del Art. II de la Constitución— de anular el programa educativo en controversia en relación, inclusive, en relación con las es-cuelas no religiosas carece totalmente, y está huérfana, de todo fundamento jurídico y lógica judicial adjudicativa; so-bre todo cuando se considera que la función judicial se su-pone que se ejercite en beneficio de la ciudadanía *629puertorriqueña. Aquí no se trata de apropiaciones irrestric-tas de dinero a las escuelas privadas de parte de la Asam-blea Legislativa como tampoco de un intento de privatizar el sistema de eduacación pública del País, que es lo que prohíbe la citada See. 5.

Para sostener la validez de dicha legislación, en lo refe-rente a escuelas privadas no religiosas, todo lo que se nece-sita es una interpretación restrictiva, de parte del Tribunal, del término “sostenimiento” contenido en la antes citada disposición constitucional; interpretación que es una ente-ramente plausible y procedente en derecho cuando se inter-preta, de buena fe, una Constitución y no los “Rollos del Mar Muerto

La acción de la Mayoría de interpretar de “manera am-plia” el término en controversia, resulta lamentable pero necesario decirlo, “dice mucho” y únicamente puede ser ex-plicada por el deseo, aparentemente insaciable, de esa Ma-yoría de totalmente anular los beneficios que le brinda la mencionada Ley de Becas Especiales y Libre Selección de Escuelas a los estudiantes de escasos recursos de nuestro País. ¿A qué se debe ese deseo insaciable? Podríamos “espe-cular” al respecto; preferimos no hacerlo.
V
En resumen, la decisión que hoy se emite por el Tribunal no sólo es una jurídicamente errónea sino que la misma resulta ser trágica para nuestro País ya que, de manera totalmente innecesaria, troncha las legítimas aspiraciones de una niñez y juventud que tienen el potencial para, y el derecho a, recibir una educación de excelencia’, educación que el sistema público de enseñanza no le puede brindar. La decisión hoy emitida, en fin, va mucho más allá de me-ramente anular una legislación aprobada por la presente administración de gobierno; la misma, al afectar a nuestra juventud, lesiona el futuro mismo de nuestro País.

 Resulta, cuando menos, curioso que, no obstante el Estado levantar y discu-tir, en el recurso de apelación que el Procurador General radicara ante este Tribunal, el aspecto de falta de “legitimación activa” (standing) de la demandante Asociación de Maestros de Puerto Rico, durante la vista oral que este Tribunal celebrara el Estado no argumentó en absoluto dicho punto legal. Dicho asunto, conforme veremos, es uno de umbral y de singular importancia en el caso, razón por la cual no debió el mismo ser “ignorado” por el Estado en dicha vista oral.


 Procede que se señale que —-no obstante el Juez suscribiente haber disentido en el citado caso de Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992)— por razón de constituir la norma allí establecida precedente obligatorio en nuestra jurisdicción, seguimos y aplicamos la misma —como Juez ponente— en la decisión que este Tribunal emitiera en Noriega v. Hernández Colón, 135 D.P.R. 406 (1994).